DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/12/2022 has been entered. Claims 55,59,62-63 and 67 have been amended. No Claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 55-74 are still pending in this application, with claims 55,63,73 and 74 being independent.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract uses claim language without further refining it.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Response to Arguments
Applicant's arguments with respect to objections of the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.
Applicant's arguments with respect to rejection of claims under 35 U.S.C. §112(b) have been considered and are persuasive. Therefore, the rejections are withdrawn.
Applicant’s arguments with respect to rejection of Claims 55,63,73 and 74 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 55-71 and 73-74 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2020/0145152 Al-IDS, hereinafter referred to as “Liu”) in view of Gaal et al. (US 2017/0202028 Al-IDS, hereinafter referred to as “Gaal”) and further in view of Ye et al. (US 2020/0236524 Al, hereinafter referred to as “Ye”).

Regarding claims 55,73,63 and 74, Liu discloses a method performed by a wireless device (Liu Fig.1 Ref:104 The UE (i.e. wireless device)) and a base station (Liu Fig.1 Ref:102 The base station), the method comprising: wherein frequency hopping between the symbol groups (Liu Fig.5B Para[0063] The symbol groups are transmitted at the different subcarriers (i.e. frequency hopping)) includes at least: a first upward hop by a first frequency distance (Liu Fig.5B Para[0063] The second SG for the preamble is sent at the SC index k+1 (i.e. first frequency distance of 1SC for upward hop) where the first SG is at SC K); a first downward hop by the first frequency distance (Liu Fig.5B Para[0063] The fourth SG for the preamble is sent at the SC index k+6 (i.e. first frequency distance of 1SC for downward hop)); a second upward hop by a second frequency distance different than the first frequency distance (Liu Fig.5B Para[0063] The third SG for the preamble is sent at the SC index k+7 (i.e. second frequency distance of 6SC for upward hop)); and a second downward hop by the second frequency distance (Liu Fig.5B Para[0063] The fifth SG for the preamble is sent at the SC index k (i.e. second frequency distance of 6SC for downward hop)); wherein the random access preamble comprises multiple symbol groups (Liu Fig.3A Para[0038-39] The preamble sent by the UE contains multiple resource groups (i.e. SGs, symbol groups)), wherein each symbol group comprises a cyclic prefix followed by one or more symbols (Liu Fig.3A Para[0038-39] The symbol group includes a cyclic prefix and three symbols).
Liu does not explicitly disclose the UE transmitting a random access preamble with frequency hopping symbol groups one or more times and the base station receiving random access preamble. 
However, Gaal from the same field of invention discloses the UE transmitting a random access preamble with frequency hopping symbol groups one or more times and the (Gaal Fig.4 Ref:425-a,430-a,435-a Para[0086-87] The UE transmits random access preamble sequence using frequency hopping pattern. Para[0098] The random access preamble includes multiple single-tone transmissions (i.e. symbol groups), See Para[0058]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu to have the feature of “the UE transmitting a random access preamble with frequency hopping symbol groups one or more times and the base station receiving random access preamble” as taught by Gaal. The suggestion/motivation would have been to utilize multiple singletone transmissions to provide fine timing resolution and resolve large propagation delays (Gaal Para[0042]).
Liu in view of Gaal does not explicitly disclose wherein the symbol groups in a preamble repetition unit are partitioned for TDD into at least two discontinuous subgroups in a time division duplexing (TDD) system.


However, Ye from the same field of invention discloses wherein the symbol groups in a preamble repetition unit (Ye Fig.12 Para[0156] The NPRACH transmission (i.e. preamble repetition unit)) are partitioned for TDD into at least two discontinuous subgroups in a time division duplexing (TDD) system (Ye Fig.12 Para[0160,0190] The two symbols groups 1210 and 1211 (i.e. first subgroup) are transmitted in one UL subframe but the other two symbol groups 1220 and 1221 (i.e. second subgroup) are transmitted in another subframe (i.e. non-continuous) in TDD system).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Gaal to have the feature of “wherein the symbol groups in a preamble repetition unit are partitioned for TDD into at least two discontinuous subgroups in a time division duplexing (TDD) system” as taught by Ye. The suggestion/motivation would have been to utilize multiple singletone transmissions to provide different configurations for UL and DL subframes in TDD for Ye Para[0003]).

Specifically for claims 73 and 74, Liu discloses the UE and the base station with a processor (Liu Fig.2 Ref:236,214) and memory (Liu Fig.2 Ref:234,216).
Regarding claims 56 and 64, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein the first and second upward hops, and the first and second downward hops, are each a hop between symbol groups that are immediately adjacent in the random access preamble (Liu Fig.5B Para[0063] The symbol group for upward hops (First-second-third SG) are adjacent to each other as well as downward hops (thirds-fourth-fifth SG)). 
Regarding claims 57 and 65, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein: the first upward hop by the first frequency distance and the first downward hop by the first frequency distance comprise hops in opposite directions (Liu Fig.5B Para[0063] The first upward hop (first-second SG) and first downward hop (third-fourth SG) are in the opposite direction); the second upward hop by the second frequency distance and the second downward hop by the second frequency distance comprise hops in opposite directions (Liu Fig.5B Para[0063] The second upward hop (second-third SG) and second downward hop (fourth-fifth SG) are in the opposite direction).
Regarding claims 58 and 66, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein, for each time the random access preamble is transmitted, a frequency distance between a tone index on which transmission of the random access preamble starts and a tone index on which transmission of the random access preamble ends is zero (Liu Para[0054] The subcarrier index 0 is chosen for the first SG (i.e. start) and seventh SG (i.e. end)).
Regarding claims 59 and 67, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Gaal further discloses wherein the frequency hopping includes a hop indicated by a pseudo random number that indicates a tone (Gaal Para[0121] The pseudo random frequency hop distance (i.e. tone index) is used).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Ye to have the feature of “wherein the frequency hopping includes a hop indicated by a pseudo random number that indicates a tone index to be used by any symbol group of the random access preamble” as taught by Gaal. The suggestion/motivation would have been to utilize multiple singletone transmissions to provide fine timing resolution and resolve large propagation delays (Gaal Para[0042]).
Regarding claims 60 and 68, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein the first frequency distance is a distance between the centers of adjacent subcarriers, and the second frequency distance is a distance between the centers of every sixth subcarrier (Liu Fig.5B Para[0063] The hop distance for first upward and downward hops is 1 SC and hop distance for second upward and downward hops is 6 SC).
Regarding claim 61, Liu in view of Gaal and Ye  discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein each symbol group comprises a number of identical symbols (Liu Para[0039] The symbol group consists of three symbols).
Regarding claims 62 and 70, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Gaal further discloses wherein the first upward hop, the second upward hop, the first downward hop, or the second downward hop is a hop between symbol groups that are not immediately adjacent in the random access preamble (Gaal Fig.3 Para[0072] As per the preamble sequence, the symbol groups involved in the frequency hooping are not adjacent to each other).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Ye to have the feature of “wherein the first upward hop, the second upward hop, Gaal. The suggestion/motivation would have been to utilize multiple singletone transmissions to provide fine timing resolution and resolve large propagation delays (Gaal Para[0042]).
Regarding claim 69, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Liu further discloses wherein the frequency hopping used to receive the random access preamble each of the one or more times comprises inter-group hopping with each symbol group of the random access preamble received on a respective tone or subcarrier (Liu Fig.5B Para[0063] The subcarrier hopping is between symbol groups).
Regarding claim 71, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Gaal further discloses determining a timing advance based on the random access preamble, and signaling the timing advance to the wireless device (Gaal Fig.4 Para[0043] The base station determines timing offsets for the UE and notifies to the UE).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu and Ye to have the feature of “determining a timing advance based on the random access preamble, and signaling the timing advance to the wireless device” as taught by Gaal. The suggestion/motivation would have been to utilize multiple singletone transmissions to provide fine timing resolution and resolve large propagation delays (Gaal Para[0042]).



Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gaal, Ye and further in view of SU et al. (US 2018/0279363 Al, hereinafter referred to as “Su”).

Regarding claim 72, Liu in view of Gaal and Ye discloses the method, the wireless device and the base station as explained above for Claim 55. Liu in view of 
However, Su from a similar field of invention discloses    determining, based on the random access preamble as received one of the one or more times, multiple round-trip time estimates between the radio network node and the wireless device; wherein the multiple round-trip time estimates include: a first estimate based on the first upward hop and the first downward hop; and a second estimate based on the second upward hop and the second downward hop (Su Para[0060] The timing advance value is estimated according to relative frequency hops relation between the symbol groups).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liu, Gaal and Ye Su. The suggestion/motivation would have been to solve issue the problem of excessive low use efficiency of the system resources (Su Para[0009])

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415 

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415